FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US Patent 9,053,288).

As for claims 1-20, Hsieh discloses the invention as claimed, including:

1. A method, comprising: 

comparing a first portion of the plurality of layout patterns with a first coding portion that specifies a first layout constraint [col. 4], wherein the first portion of the plurality of layout patterns is extracted in a sequence starting from the first terminal or to the first terminal [abstract; col. 5, line 56 – col. 6, line 25; col. 3, lines 1-65; col. 3, line 65 – col. 4, line13; col. 7, lines 58-67; Figs. 1A, 1B, 2, 3A, 3B, 4A – the cited portions show that the assignment to terminals of the circuit element terminal/region is done by a predetermined sequence of assignment according to the coding portions shown in the figures (such as Figures 3A, 4A, (which correspond to Applicant’s specification of a predetermined sequence – paragraph 0062 of the specification and Figure 5A of Applicant’s specification) assignment of multiple layout patterns to multiple terminals on various metal layers, M1, M2, etc., and including multiple groups which correspond to first and second groups as claimed [col. 3, especially lines 31-65 - with added emphasis to underlined cited portions of the Hsieh reference – Hseih discloses the comparison of multiple portions of layout patterns which are mutually exclusive patterns and when the coding portions, e.g., figure 3A ]; 
comparing a second portion of the plurality of layout patterns with a second coding portion that specifies a second layout constraint, wherein the second portion of the plurality of layout patterns is extracted in a sequence from the second terminal or to the second terminal [abstract; col. 5, line 56 – col. 6, line 25; col. 3, lines 1-65; col. 3, line 65 – col. 4, line13; col. 7, lines 58-67; Figs. 1A, 1B, 2, 3A, 3B, 4A – the cited portions show predetermined sequence of assignment according to the coding portions shown in the figures (such as Figures 3A, 4A, (which correspond to Applicant’s specification of a predetermined sequence – paragraph 0062 of the specification and Figure 5A of Applicant’s specification) assignment of multiple layout patterns to multiple terminals on various metal layers, M1, M2, etc., and including multiple groups which correspond to first and second groups as claimed [col. 3, especially lines 31-65 - with added emphasis to underlined cited portions of the Hsieh reference – Hseih discloses the comparison of multiple portions of layout patterns which are mutually exclusive patterns and when the coding portions, e.g., figure 3A]; and 
when the first portion of the plurality of layout patterns meets the first coding portion and the second portion of the plurality of layout patterns meets the second coding portion [Figs. 3A, 4A showing that coding portions meet, e.g. by the terminal D and coded portions connecting the terminals D, D M1_A, M2_B], initiating fabrication of at least one element of the circuit according to the layout design [col. 3, lines 34-36; col. 7, lines 58-67].  
2. The method of claim 1, further comprising: 
assigning, in a first predetermined sequence, at least one first group of groups to the first terminal [col. 5, line 56 – col. 6, line 25; col. 3, lines 34-36; col. 7, lines 58-67; Figs. 1A, 1B, 2, 3A, 3B, 4A – the cited portions show that the assignment to terminals of the circuit element terminal/region is done by a predetermined sequence of assignment according to the coding portions shown in the figures (such as assignment of layout 
assigning, in a second predetermined sequence, at least one second group of the groups to the second terminal; wherein the groups indicate layout patterns of predetermined interconnection layers [col. 5, line 56 – col. 6, line 25; col. 3, lines 34-36; col. 7, lines 58-67; Figs. 1A, 1B, 2, 3A, 3B, 4A – the cited portions show that the assignment to terminals of the circuit element terminal/region is done by a predetermined sequence of assignment according to the coding portions shown in the figures (such as assignment of layout patterns to M1, M2, etc., and including multiple groups which correspond to first and second groups as claimed].  
3. The method of claim 2, wherein 
the at least one first group is further assigned within a region of a first element of the circuit, and the first terminal is a terminal of the first element [col. 5, line 56 – col. 6, line 25; col. 3, lines 34-36; col. 7, lines 58-67; Figs. 1A, 1B, 2, 3A, 3B, 4A – the cited portions show that the assignment to terminals of the circuit element terminal/region is done by a predetermined sequence of assignment according to the coding portions shown in the figures (such as assignment of layout patterns to M1, M2, etc., and including multiple groups which correspond to first and second groups as claimed], and 
the at least one second group is further assigned within a region of a second element of the circuit, and the second terminal is a terminal of the second element [col. 5, line 56 – col. 6, line 25; col. 3, lines 34-36; col. 7, lines 58-67; Figs. 1A, 1B, 2, 3A, 3B, 4A – the cited portions show that the assignment to terminals of the circuit element terminal/region is done by a predetermined sequence of assignment according to the 
4. The method of claim 3, wherein the region of the first element and the region of the second element occupy different sizes of area [see figures as cited in claim 1, where parameter B = bulk or area of the elements].  
5. The method of claim 1, further comprising: 
determining, in response to the plurality of layout patterns, a top group of groups, wherein the groups indicate layout patterns of predetermined interconnection layers [see as cited in claim 1]; and 
assigning, to the first terminal, a first number of the groups to be coupled in a predetermined sequence to a top group [see as cited in claim 1], 
wherein the first number of the groups comprises a first group that is assigned to the first terminal [see as cited in claim 1].  
6. The method of claim 5, further comprising: 
assigning, to the second terminal, a second number of the groups to be coupled in the predetermined sequence to the top group [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures], 
wherein the second number of the groups comprises a second group that is assigned to the second terminal [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures].  

8. The method of claim 1, wherein extracting the plurality of layout patterns comprises: extracting, in accordance with the first layout constraint, the first portion of the plurality of layout patterns, wherein the first portion comprises at least one group, assigned to the first terminal, of groups, to be coupled to the first terminal [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned/extracted through the parameters shown in the figures; 
wherein the groups correspond to the interconnection layers, and the first terminal is a terminal of a first element [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned/extracted through the parameters shown in the figures].  
9. The method of claim 8, wherein extracting the plurality of layout patterns further comprises: 
extracting, in accordance with the second layout constraint, the second portion of the plurality of layout patterns, wherein the second portion comprises at least one group, assigned to the second terminal, of the groups, to be coupled to the second terminal; wherein the second terminal is a terminal of a second element [see as cited in claim 1, 
10. A system, comprising: 
a memory configured to store computer program codes [fig. 7]; and 
a processor configured to execute the computer program codes in the memory [fig. 7] to: 
identify in a first portion of a layout design a first group and in a second portion of the layout design a second group [see as cited in claim 1], 
wherein the first portion of the layout design corresponds to a first terminal of a circuit, and the second portion of the layout design corresponds to a second terminal, wherein the first portion and the second portion of the layout design couple the first terminal to the second terminal [see as cited in claim 1]; and 
after the first group is identified in the first portion of the layout design and the second group is identified in the second portion of the layout design, initiate fabrication of the circuit based on the layout design [see as cited in claim 1].  
11. The system of claim 10, wherein the processor is further configured to execute the computer program codes in the memory to: 
assign at least one group, as the first group, of groups to the first terminal, wherein the first terminal is a terminal of a first element of the circuit [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures]; 
wherein the groups indicate layout patterns of interconnection layers coupled between the first terminal and the second terminal [see as cited in claim 1, wherein the 
12. The system of claim 11, wherein the processor is further configured to execute the computer program codes in the memory to: 
assign at least one group, as the second group, of the groups to the second terminal, wherein the second terminal is a terminal of a second element different from the first element [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures].  
13. The system of claim 11, wherein the at least one group is further assigned within a first region of a first element of the circuit, and the first terminal is a terminal of the first element [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures].  
14. The system of claim 10, wherein 
a first plurality of subgroups included in the first group are assigned to the first terminal in a predetermined sequence, and a second plurality of subgroups included in the second group are assigned to the second terminal in the predetermined sequence [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures]; wherein the processor is further configured to execute the computer program codes in the memory to: 
extract the first portion and the second portion of the layout design in the predetermined sequence [see as cited in claim 1, wherein the assignment to particular groups, 
15. The system of claim 14, wherein 
the first group is assigned within a first region of a first element of the circuit, and the second group is assigned within a second region of a second element of the circuit [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures]; wherein the processor is further configured to execute the computer program codes in the memory to: 
extract the first portion within the first region and the second portion within the second region of the layout design in the predetermined sequence [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures].  
16. The system of claim 10, wherein 
a first number of groups, coupled in a first predetermined sequence to a top group of the groups, are assigned to the first terminal [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures], and 
a second number of groups, coupled in the first predetermined sequence to the top group of the groups, are assigned to the second terminal [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures]; 

17. The system of claim 16, wherein the first number of the groups are further assigned within a first region of a first element of the circuit, and the second number of the groups are further assigned within a second region of a second element of the circuit [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures]; 
wherein the first terminal is a terminal of the first element and the second terminal is a terminal of the second element [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures].  
18. A non-transitory computer readable medium comprising instructions that when executed perform a method, the method comprising: 
extracting, based on a plurality of coding portions, a plurality of portions of a layout design, wherein the plurality of coding portions correspond to layout constraints for a terminal of a first element and a terminal of a second element of a circuit [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures]; 
comparing the plurality of portions with the plurality of coding portion [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures]; and 

19. The non-transitory computer readable medium comprising of claim 18, wherein the method further comprises: 
assigning, in the plurality of coding portions, groups of layout patterns to the terminal of the first element and the terminal of the second element in a predetermined sequence [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures].  
20. The non-transitory computer readable medium comprising of claim 18, wherein the method further comprises: 
assigning, within at least one region of the circuit, at least one group in the plurality of coding portions, wherein the at least one group indicates at least one layout pattern of interconnection layers between the terminal of the first element and the terminal of the second element [see as cited in claim 1, wherein the assignment to particular groups, terminals, and layers, sequences are assigned through the parameters shown in the figures].  

Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.

In the remarks, Applicant argues in substance:


Accordingly, the Office Action fails to show that Hsieh discloses the limitations of “extracting a plurality of layout patterns that include interconnection layers coupling a first terminal to a second terminal in a layout design of a circuit” as explicitly recited in claim 1.
B:	Applicant respectfully submits that for analogous reasons as recited in response to the rejection of claim 1, the Office Action also fails to show that Hsieh discloses the features recited in claim 10. Claim 10 is thus allowable over Hsieh.

Moreover, Hsieh (col. 4 lines 6-13) teaches, in part: “the second portion 320 has the set of multiple-patterning group assignment constraints. ...the set of multiple-patterning group assignment constraints specifies that layout patterns corresponding to node D...” Alternatively stated, the Office Action merely shows that Hsieh teaches that the constraints specified by the coding portion 320 correspond to a terminal of one transistor Ml. However, the Office Action does not show that Hsieh teaches that the constraints correspond to a terminal of one transistor Ml and a terminal of another element, except transistor Ml, in the circuit design TOP. Accordingly, the Office Action fails to show that Hsieh discloses the limitation of “extracting, based on a plurality of coding portions, a plurality of portions of a layout design, wherein the plurality of coding portions correspond to layout constraints for a terminal of a first element and a terminal of a second element of a circuit” as explicitly recited in claim 18.

Addressing Applicant’s Argument A:

The argument that The Office Action does not show that Hsieh teaches that the extracted layout patterns couple two terminals, of the transistor Ml, with each other is irrelevant because the argument is directed to subject matter which is not claimed.

The argument that the Office Action fails to show that Hsieh discloses the limitations of “extracting a plurality of layout patterns that include interconnection layers coupling a first terminal to a second terminal in a layout design of a circuit” as explicitly recited in claim 1 is not persuasive because Hsieh discloses “extracting a plurality of layout patterns that include interconnection layers coupling a first terminal to a second terminal in a layout design of a circuit” [see as cited in claim 1, and abstract; especially col. 3, lines 31-65; col. 4, lines 1-13; figs. 2, 3A, 4A – where the layout patterns are separate and mutually exclusive parts of the layout design].

Addressing Applicant’s argument B:

Applicant’s Argument with respect to claim 10 are addressed along with Adrressing Applicant’s argument A.

Applicant’s argument that the Office Action fails to show that Hsieh discloses the limitation of “extracting, based on a plurality of coding portions, a plurality of portions of a layout design, wherein the plurality of coding portions correspond to layout constraints for a terminal of a first element and a terminal of a second element of a circuit” as explicitly recited in claim 18 is not persuasive because Hsieh discloses “extracting, based on a plurality of coding portions, a plurality of portions of a layout design, wherein the plurality of coding portions correspond to layout constraints for a terminal of a first element and a terminal of a second element of a circuit” [see as cited in claim 1, and abstract; especially col. 3, lines 31-65; col. 4, lines 1-13; figs. 2, 3A, 4A – where the layout patterns are separate and mutually exclusive parts of the layout design, where the terminals are of separate elements of a circuit (as described in col. 3), e.g. D M1_A, D M2_B].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.